County Officers -Class A and B — Salaries Under 19 O.S. 180.63 [19-180.63] (1968), the basic salaries in Section 19 O.S. 180.62 [19-180.62], supra, for counties of the size and tax valuation of McClain County are increased to provide for $4,105 for Class "A" Officers and $3,905 for Class "B" Officers. However, since the minimum salaries provided for in 19 O.S. 180.64 [19-180.64](A) (1968) for the counties of the size and valuation of McClain County are more than the basic salary plus the increase thereto, the minimum annual salary in McClain County for Class "A" Officers is $6,000, for Class "B" $4,800 and for the sheriff $5,400.  In your letter of November 22, 1968, you gave the following background in your request for an opinion: "McClain County has a net assessed valuation for the year 1968 in the sum of $ 16,492,778.00, and its population, as shown by the 1960 Federal Census is 12,470." You then ask the following question: "Request your opinion as to the salaries payable to county officers under the provision of House Bill No. 809, 1967 (31st Legislature, 1st regular session)." H.B. 809, Section 1, 31st Oklahoma Legislature, 1st Session (1967), O.S.L. 1968, ch. 412, Section 16 (19 O.S. 180.63 [19-180.63] (1968)), in its pertinent part provides: "In every county in this state the salary of each county officer named in groups `A' and `B' shall be increased from the applicable basic salary named in Section 180.62 of this Title, for net valuation or serviceability, according to the following scale: "A. To said basic salary, add "(I) the product of Forty Dollars ($40.00) times each One Million Dollars ($1,000,000.00) net valuation, or major fraction thereof; until a net valuation of Seventy-Five Million Dollars ($75,000,000.00) is reached; thereafter add . . . . "B. And also the salary of each county officer shall be additionally increased from the basic salary named in Section 180.62, and the additions thereto heretofore provided in this section, for population or service load according to the following scale: "(I) The product of Five Dollars ($5.00) times each one thousand (1,000) population, or major fraction thereof, until a population of seventy-five thousand (75,000) is reached, thereafter" Title 19 O.S. 180.62 [19-180.62] (1961), provides for the basic salaries of county officials and in its part pertinent to the size and tax valuation of McClain County, provides: "The basic salaries, upon which all salaries and future increases or decreases thereof shall be computed shall be as follows: . . . . "(b) In every county having a net valuation of all tangible taxable property, as defined in sections 1 and 2, of more than Ten Million Dollars ($10,000,000.00) but not more than Twenty Million Dollars ($20,000,000.00), the basic salary of each of the county officers named in group `A' shall be Three Thousand Four Hundred Dollars ($3,400.00) per annum, the basic salary of the county officers named in group `B' shall be Three Thousand Two Hundred Dollars ($3,200.00) per annum." O.S.L. 1968, ch. 198, Section I (19 O.S. 180.61 [19-180.61] (1968)), provides: "For purposes of fixing salaries under this Act, county officers shall be grouped in the following classifications: "A. Enforcement officers or those charged with enforcing the laws relating to public peace and safety: the county sheriff, the county treasurer, the county clerk, the court clerk, the clerk of the court of common pleas, the county assessor, and the members of the board of county commissioners, the county judge and judges in court of common pleas where established.  "B. The county superintendent of schools.  "C. Other elective county officers." By adding the increase to basic salary as provided by Section 180.63, supra, to the basic salary provided in Section 180.62, supra, in McClain County, Class "A" officials are entitled to $4,105 and Class "B" officials to $3,905.  However, O .S .L. 1965, ch. 451, Section 1 (19 O.S. 180.64 [19-180.64](A) (1968)) provides for minimum salaries for county officials and in its part pertinent to McClain County states: "Provisions of this act are in addition to any or all other statutory salary provisions for county officers in Groups `A' and `B'. "(c) In every county having a net valuation of all tangible, taxable property, as defined in 19 O.S. 180.58 [19-180.58] and 19 O.S. 180.59 [19-180.59] (1961), of more than Fifteen Million Dollars ($15,000,000.00) and a population of more than Seven Thousand Five Hundred, the minimum salary for the sheriff shall be Five Thousand Four Hundred Dollars ($5,400.00) per annum and the minimum salary for all other Group `A' officers shall be Six Thousand Dollars ($6,000.00) per annum, payable monthly. The minimum salary for all Group `B' officers, except county commissioners, shall be Four Thousand Eight Hundred Dollars ($4,800.00) per annum, payable monthly." Under Section 19 O.S. 180.64 [19-180.64](A), supra, in McClain County, the minimum salary for Class A officers is $6,000 annually, for Class B officers $4,800 and for the sheriff $5,400 annually.  Your attention is invited to the Attorney General's Opinion No. 68-242, wherein the Attorney General recognized that there was apparent conflict between Section 180.64A, supra, and Section 180.61, supra, as to which county officers are in Class "A" and Class "B". The Attorney General held that Section 19 O.S. 180.61 [19-180.61] became law subsequent to Section 180.64A and that it was the apparent intention of the legislature that Section 180.61 should be determinative of which county officials are in Class "A" and Class "B".  It should be noted in regard to those county officers who were previously Class "B" officers but who became Class "A" with the passage of Section 180.61 in 1968, that such officers are not eligible for the increase until their new term of office begins on January 5, 1969. This is in accord with the Oklahoma Constitution, Article XXIII, Section 10 which prohibits increasing a public official's salary during his current term of office.  County judges are excluded from consideration in this opinion as they become associate district judges on January 13, 1969. Therefore, in answer to your question, it is the opinion of the Attorney General that under H.B. 809, Section 1, 31st Oklahoma Legislature, 1st Session (1967), O.S.L. 1968, ch. 412, Section 16 (19 O.S. 180.63 [19-180.63] (1968)), the basic salaries in 19 O.S. 180.62 [19-180.62] (1961), for counties of the size and tax valuation of McClain County are increased to provide for $4,105 for Class "A" officers and $3,905 for Class "B" officers. However, since the minimum salaries provided for in O.S.L. 1965, ch. 451, Section 1 (19 O.S. 180.64A [19-180.64A] (1968)) for the counties of the size and valuation of McClain County are more than the basic salary plus the increase thereto, the minimum annual salary in McClain County for Class "A" officers is $6,000, for Class "B" $4,800 and for the sheriff $5,400.  (David L. Russell)